STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

JIMMY WESTLEY NO. 2022 CW 0706
VERSUS
ABRAHAM NUNEZ-RODRIQUEZ & AUGUST 12, 2022

M & W FARMS INC. ET AL

 

In Re: Louisiana Farm Bureau Casualty Insurance Company,
applying for supervisory writs, 18th Judicial District
Court, Parish of Iberville, No. 79466.

 

BEFORE: WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT NOT CONSIDERED. This writ application fails to comply
with Uniform Rules of Louisiana Courts of Appeal, Rule 4-
5(C) (9). It fails to include any opposition filed by plaintiff,
Jimmy Westley, or a statement advising no opposition was filed.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 4-9 & 2-18.7.

If relator seeks to file a new application with this court,
it must contain all pertinent documentation, the missing items
noted above, and must comply with Uniform Rules of Louisiana
Courts of Appeal, Rule 2-12.2. Any new application must be
filed on or before August 26, 2022, and must contain a copy of
this ruling.

VGW

COURT OF APPEAL, FIRST CIRCUIT

a-svD

DEPUTY CLERK OF COURT
FOR THE COURT